DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-15, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9 recites “…increasing the total pressure in the autoclave to value in the range of 50 - 250…” The claim is indefinite because the claim does not specify the units of the pressure. While the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Claims 2-3, 5-8, 10-15, and 17-23 depend from claim 1 and therefore also contain the same indefinite issue.  
Claim 23 recites “The method according Claim 8, wherein the additional gasses are selected from the group consisting of such as…” This improper Markush language which renders the claim indefinite. A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. The phrase “such as” renders the grouping and improper Markush group. A suggestion to overcome the indefinite rejection is to remove “such as.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-15,17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Daschlein et al. (US 2016/0297943).
Daschlein et al. teach a process for the production of expanded thermoplastic elastomer beads wherein a gaseous medium surrounds thermoplastic elastomer beads (¶19), said processing comprising an impregnating step (¶20) wherein the blowing agent is dissolved into the beads (¶22). This corresponds to the instantly claimed saturation step. The impregnation step occurs at a temperature Ta, and the pressure of the gaseous medium is greater than ambient pressure.  The impregnation (i.e. saturation) preferably occurs in an autoclave (¶33). This would require placing a non-saturated and non-expanded material (beads) into the autoclave. Daschlein et al. expressly states formation of beads of a low density. In this manner, a final density (i.e. low) is necessarily being determined for the expanded beads. See ¶18 and 32. One of ordinary skill in the art would necessarily have to determine a density in order to determine if a low density is achieved. This meets the “determining” step of instant claim 1. Alternatively, Daschlein teaches after expansion, the expanded thermoplastic elastomer beads have the density measured (¶103) which corresponds to the claimed limitation of determining a final density.  Each of the steps of Daschlein et al., including adjusting the pressure of the impregnation (i.e. charging and saturation steps) to a pressure which meets the partial pressure recited in the instant claims, is used to produce the desired and determined (low) density of the expanded beads.  
Any blowing agent can be used for impregnation. Preference is given to physical blowing agents such as butane, pentane, cyclopentane, acetone, carbon dioxide, and argon. Mixtures of these can also be used. Use of carbon dioxide, which meets the instantly claimed soluble gaseous fluid, and nitrogen, which meets the low solubility gaseous fluid, and mixtures of these are preferred. Addition of carbon dioxide meets the “increasing the total pressure in the autoclave by adding at least one soluble gaseous fluid which has a solubility of > 10 mg gaseous fluid / g TP” and addition of nitrogen meets “increasing the total pressure in the autoclave….by introducing at least one insoluble gaseous fluid which has a solubility of < 0.0001 mg/ g TP.” The pressure in the autoclave for impregnation (“saturation”) disclosed in Daschlein et al. is preferably between 1 and 1000 bar, preferably between 50 bar and 700 bar, and the duration is sufficient to saturate the beads with blowing agent. See ¶36-37.  The temperature of the autoclave (impregnation, i.e. saturation, temperature) is below the melting temperature of the thermoplastic polymer. See ¶28-29. 
After impregnation step, the beads are exposed to a pressure reduction to expand the beads (¶24). This corresponds to the instantly claimed expansion step.  
Claim 1 requires a partial pressure of the soluble gas is 10-90 % of the total pressure. Claim 6 recites the soluble gas includes CO2 and claim 7 indicates the low soluble gas is N2. Daschlein teaches the CO2 employed as a blowing agent can be mixture of CO2 and N2 with 50-100 wt% CO2 and 0-50 wt% N2.  To convert wt% to partial pressure, it is assumed 100 g gas, the molecular weight of CO2 is 44.01 g/mol, and the molecular weight of N2 is 28.014 g/mol. A range of 50-100 wt% CO2 corresponds to: 50 g CO2 * (1 mol CO2/44.01 g CO2) = 1.136 molCO2; and 50 g N2 * (1 mol N2 / 28.014 g/mol) = 1.784 mol N2. The total number of moles = (1.136 + 1.784) = 2.92 moles gas. According to Dalton’s Law of Partial Pressure, P(CO2) + P(N2) = P(total), where each pressure is the mole fraction of the total pressure: P(i) = xi * P(total).  For CO2, x(CO2) = n(CO2)/n(total) = 1.136/2.92 = 0.389 = 38.9%.  For N2, x(N) = n(N2)/n(total) = 1.784/2.92 = 0.611 = 61.1%. Thus, the partial pressure of the at least one soluble gas, i.e. CO2, ranges from 38.9% (when 50wt% of CO2 is used together with 50wt% N2) up to 100% (when 100wt% CO2 is utilized). This overlaps the range of instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Daschlein to use a partial pressure of at least one soluble gaseous fluid (carbon dioxide) during the impregnation/charging step which meets the instant claim limitations of instant claim 1 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The pressure in the autoclave for impregnation (“charging” and “saturation”) is preferably between 1 and 1000 bar, preferably between 50 bar and 700 bar, and the duration is sufficient to saturate the beads with blowing agent. See ¶36-37. 
The pressure of the impregnation step, which occurs in an autoclave at elevated temperature (below the melting temperature of the thermoplastic) and pressure, overlaps the pressures recited in instant claims 14-15, 17-18, and 20-21. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Daschlein to increase the pressure in the autoclave to pressures which meet the instant claim limitations of instant claims, 14-15, 17-18, and 20-22 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. This pressure will necessarily saturate the beads of Daschlein with blowing agent; will necessarily increase the partial pressure of the soluble gaseous fluid as the same soluble gas (carbon dioxide) and the same pressure are being used in the same apparatus (autoclave) with the same material (thermoplastic polyurethane beads); and will thereby decrease the density of the thermoplastic polyurethane beads. 
The pressure in the autoclave is reduced to ambient to expand the beads. Ambient pressure falls within the range of the pressure of the expansion step of instant claim 1.  It would have been obvious to decrease the pressure at a rate of several bars/second as recited in claim 12 in order to rapidly expand the beads of Daschlein to the desired particle size. 
In Example 7, the temperature in the autoclave is 135ºC. In Example 8, the temperature of the autoclave during impregnation (“charging”) is 200ºC. These temperatures fall within the ranges of instant claims 10, 14-15, 19, and 22.  This temperature also meets the requirements of instant claim 5. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Daschlein to a temperature within the autoclave which meets the instant claim limitations of instant claims 10, 14-15, 19, and 22 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. This pressure will necessarily saturate the beads of Daschlein with blowing agent; will necessarily increase the partial pressure of the soluble gaseous fluid as the same soluble gas (carbon dioxide) and the same pressure are being used in the same apparatus (autoclave) with the same material (thermoplastic polyurethane beads); and will thereby decrease the density of the thermoplastic polyurethane beads. 
It would be obvious to use mixtures of carbon dioxide, nitrogen, and argon, as Daschlein et al. teaches that mixtures of these can be used. This meets instant claims 6-8.
Regarding instant claim 11, Daschlein teaches that the maximum dimension of the expanded thermoplastic elastomer beads is from 2 mm to 15 mm, preferably from 5 mm to 12 mm. It would have been obvious to one of ordinary skill in the art that the beads of Daschlein, prior to expansion, have a diameter less than the preferred range for the expanded beads, including, for example, sizes which meet instant claim 11. 
Thermoplastic polyurethane raw pellets (i.e. unexpanded pellets; this meets instant claims 2-3) are provided and used in, for Example, Examples 1 through 3 of Daschlein. The pellets are placed in an autoclave at temperatures and pressures which meet the instant claims (see discussion above and below). A mixture of 50 to 100wt% carbon dioxide and 0 to 50wt% nitrogen is preferably used as the blowing agent in which the pellets of Daschlein are impregnated. Carbon dioxide corresponds to the instantly claimed “at least one low soluble gaseous fluid which has a soluble of > 10 mg gaseous fluid / g TP” and nitrogen corresponds to the instantly claimed “low soluble gaseous fluid which has solubility < 10 mg gaseous fluid/ g TP” of instant claims 1 and 6-7. Argon is also described as being a suitable blowing which can be used in combination with the other blowing agents such as carbon dioxide and nitrogen. See ¶38-39 of Daschlein et al. Argon is a noble gas and meets instant claims 8 and 23.
It is noted that the “increasing the total pressure in the autoclave” by introducing “at least one soluble gaseous fluid” and “increasing the total pressure in the autoclave to a value in the range between 50 - 250 by introducing at least one or low soluble gaseous fluid” as recited in the instant claims need not be separate or sequential. The introduction of the mixture of carbon dioxide and nitrogen (see above) at the pressure disclosed in Daschlein et al. (the pressure being 1 to 1000 bar, preferably 50 to 700 bar) increases the total pressure in the autoclave to a pressure which overlaps the range required by instant claim 1 and overlaps the pressures of claims 17-18 and 20-21. As identical gasses are added to an identical material in an identical apparatus at a pressure which meets the requirements of instant claim 1, the increasing the total pressure in the autoclave” by introducing “at least one soluble gaseous fluid” and “increasing the total pressure in the autoclave to a value in the range between 100 - 250 bar by introducing at least one or low soluble gaseous fluid” are met by Daschlein et al. The pressure of Example 7 falls within the range of instant claims 17-18 and 20-21. 

Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that Daschlein does not disclose the features of amended claim 1, particularly determining a final density and adjusting the partial pressure of the soluble gaseous fluid to achieve the final density. Applicant further argues that Daschlein does not recognize the use of a gaseous fluid that is insoluble in a non-expanded thermoplastic polymeric (TP) material in combination with a gaseous fluid that is soluble in a non-expanded TP material. Applicant states that on the contrary, Daschlein discloses the use of both N2 and CO2 as blowing agents that are used to impregnate the thermoplastic beads. Applicant asserts that both N2 and CO2 would be synonymous with Applicant’s soluble gaseous fluid. Applicant states that Daschlein did not recognize using N2 as a non-blowing agent material/insoluble gaseous fluid. 
This is incorrect and persuasive.
With regards to “determining a density,” Daschlein et al. expressly states formation of beads of a low density. In this manner, a final density (i.e. low) is necessarily being determined for the expanded beads. See ¶18 and 32. One of ordinary skill in the art would necessarily have to determine a density in order to determine if a low density is achieved. This meets the “determining” step of instant claim 1.  Each of the steps of Daschlein et al., including adjusting the pressure of the impregnation (i.e. charging and saturation steps) to a pressure which meets the partial pressure recited in the instant claims, is used to produce the desired and determined (low) density of the expanded beads.  Alternatively, Daschlein teaches after expansion, the expanded thermoplastic elastomer beads have the density measured (¶103) which corresponds to the claimed limitation of determining a final density. There is no indication in the claim that the determining must be done prior to the other steps.
With regards to N2 being a “non-blowing agent,” this is incorrect and not persuasive. There is absolutely no requirement or indication that the insoluble gaseous fluid of the instant claims is a “non-blowing agent.” It is further unclear how and why when N2 (which is expressly recited as the “insoluble” gaseous fluid used in the instant invention) is used with an identical thermoplastic (thermoplastic polyurethane), the identical gaseous fluid (at an identical pressure and temperature) would perform/behave in one manner in the instant specification and another manner in the applied prior art. Identical materials, CO2 (corresponding the instantly claimed soluble gaseous fluid) and N2 (corresponding to the instantly claimed “insoluble” gaseous fluid), are introduced to an identical material (thermoplastic polyurethane) under identical conditions (temperature and pressure; see rejection above) in the disclosure of Daschlien as recited in the instantly claimed invention. Stating that an identical material (nitrogen) would behave in one manner (under the same process conditions), i.e. a “non-blowing agent” and would perform in an entirely different manner (under the same process conditions (blowing agent) is not factually supported objective evidence in support of such a contention. There is no indication that the nitrogen of the instant claims is a “non-blowing agent.” The identical gaseous fluid, nitrogen, would be expected to behave in an identical manner when introduced under identical process conditions to an identical material to form an identical product (expanded pellets). Applicants have provided no evidence to demonstrate the contrary. 
As discussed above, addition of carbon dioxide meets the “increasing the total pressure in the autoclave by adding at least one soluble gaseous fluid which has a solubility of > 10 mg gaseous fluid / g TP” and addition of nitrogen meets “increasing the total pressure in the autoclave….by introducing at least one or low soluble gaseous fluid which has a solubility of < 10 mg/ g TP.” The pressure in the autoclave for impregnation (“saturation”) disclosed in Daschlein et al. is preferably between 1 and 1000 bar, preferably between 50 bar and 700 bar, and the duration is sufficient to saturate the beads with blowing agent. See ¶36-37. It is noted that the “increasing the total pressure in the autoclave” by introducing “at least one soluble gaseous fluid” and “increasing the total pressure in the autoclave to a value in the range between 50 - 250 (bar) by introducing at least one or low soluble gaseous fluid” as recited in the instant claims need not be separate or sequential. The introduction of the mixture of carbon dioxide and nitrogen (see above) at the pressure and temperature(s) disclosed in Daschlein et al. (the pressure being 1 to 1000 bar, preferably 50 to 700 bar) increases the total pressure in the autoclave to a pressure which falls within the ranges of instant claims 1, 14-15, 18, and 20-21 (see Example 7, the pressure of which is 170 bar). As identical gasses are added to an identical material in an identical apparatus at a pressure which meets the requirements of instant claim 1, the increasing the total pressure in the autoclave” by introducing “at least one soluble gaseous fluid” and “increasing the total pressure in the autoclave to a value in the range between 100 - 250 bar by introducing at least one or low soluble gaseous fluid” are met by Daschlein et al. Applicant has provided no evidence which demonstrates the contrary. 
For the reasons provided above, Applicant’s arguments filed on 4/12/2022 are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766